Citation Nr: 1540157	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania 


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo




INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The claims file is in the jurisdiction of the Pittsburgh RO.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the Pittsburgh RO denied entitlement to service connection for bilateral hearing loss.  

2.  The evidence received since the RO's October 2005 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  The Veteran's hypertension did not manifest to a compensable degree within one year of separation from service, nor were symptoms of hypertension chronic during service; and, hypertension is not otherwise related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The RO's October 2005 denial of service connection for bilateral hearing loss
is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in December 2009, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, the Veteran's statements, and buddy statements from his wife and brother have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was afforded pertinent VA examinations in connection with the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations are adequate for the purpose of evaluating the current status of the Veteran's disability as it involved a review of the Veteran's pertinent medical history, consideration of his reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

New and Material Evidence

In October 2005, the AOJ denied the Veteran's claims of service connection for bilateral hearing loss.  He did not perfect a timely appeal of this decision.  

In February 2010, the RO denied the Veteran's application to reopen his claim for bilateral hearing loss.  By letter dated in February 2010, the Veteran was notified of this decision.  The Veteran appealed this decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  According to the evidence of record, the Veteran did not initiate an appeal of the October 2005 rating decision with respect to the denial of service connection for bilateral hearing loss; neither the Veteran nor his representative has contended otherwise.  The Veteran also did not submit any statements relevant to the claim within 1 year of the October 2005 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the October 2005 rating decision became final.  

The claim of service connection for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran has filed an application to reopen his previously denied service connection claim.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim for service connection for bilateral hearing loss, the evidence before VA at the time of the prior final AOJ decision in October 2005 consisted of his service treatment records and post-service treatment records.  In the October 2005 decision, the RO specified that the Veteran's hearing loss was not caused by or incurred during military service.  Thus, the claim was denied.

The newly received evidence includes a December 2009 VA examination of the ears.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bilateral hearing loss.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since October 2005 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection.  Because new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as cardiovascular-renal disease, which includes hypertension, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id. 

At the outset, the Board acknowledges that review of the evidentiary record shows the Veteran has a current diagnosis of hypertension, as noted in private treatment records dated in 1995.  See Treatment Records from Meadville Medical Center.  Additionally, documented findings of hypertension are noted in VA treatment records thereafter, nevertheless, the element of an in-service occurrence has not been met in this case.  The evidence of record does not establish that the Veteran sustained any injury, disease or event during active service that is relevant to hypertension.  

Review of the Veteran's STRs show that he was treated for elevated blood pressure on one occasion during active military service and also reveal several slightly elevated blood pressure levels.  In particular, a November 1979 STR notes a blood pressure reading of 146/84.  Subsequent December 1979 blood pressure readings were noted as 152/94 and 142/94.  January 1980 STRs note the Veteran reported on several occasions for follow-up blood pressure readings.  His blood pressure reading was 130/90 on two occasions, and 140/100 on a third visit.  The March 1977 entrance and August 1980 separation examination reports reveal no abnormalities upon clinical evaluation.  The Board acknowledges that the Veteran's STRs show treatment for elevated blood pressure readings during military service, however he was not diagnosed with hypertension, instead the clinicians attributed the elevated readings to the Veteran being overweight.  

The Board also finds that the Veteran's current diagnosis of hypertension was not presumed to have been incurred in service to establish service connection pursuant to 38 C.F.R. § 3.309(d).  The onset of this disorder is not shown in the Veteran's STRs discussed above and review of his post-service treatment records document onset multiple years after separation from service.  

Additionally, in October 2012, the Veteran underwent VA examination to determine the nature and etiology of his hypertension.  Upon examination, it was noted that in 2004, the Veteran started medication to treat constant elevated blood pressure levels and since that time his condition has remained stable.  Examination revealed blood pressure readings of 120/75, 125/90, and 120/85.  The VA examiner diagnosed hypertension and essentially concluded that it was less likely than not that the Veteran's currently diagnosed hypertension was caused by or the result of his service.  

As a result, the Board finds that the Veteran's hypertension was not incurred during service, did not manifest to a compensable degree within one year of separation from service, nor were symptoms of hypertension chronic during service or have been continuous since separation from service until 2004, 24 years post-service discharge.  Thus, service connection for hypertension has not been met.  See 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).

In light of the foregoing, a preponderance of the evidence is against the claim of service connection for hypertension, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for hypertension is denied.


REMAND

A remand is required for the issue of entitlement to service connection for bilateral hearing loss to obtain an additional VA medical opinion.  See Barr, 21 Vet. App. at 312.  

An April 1980 and May 1980 STR shows the Veteran was treated for complaints of pain and popping in both ears.  Additionally, during the Veteran's August 1980 separation examination it was noted that his ears popped and the Veteran checked "yes" for ear, nose, and throat trouble.

The Veteran was provided a VA audiological examination in December 2009.  The VA examiner noted review of the Veteran's claims file and supported, in pertinent part, his nexus opinion (in the negative) on the fact that the August 1980 separation examination report showed normal hearing in both ears.  The Board acknowledges the Veteran's audiogram results at the August 1980 separation examination show no impaired hearing in either ear.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The clinician opined that the audiogram results show hearing loss in the right ear for VA purposes and does not show hearing loss in the left ear for VA purposes.  

Nevertheless, the VA examiner failed to properly discuss a threshold shift in both ears after comparing the following service examination reports, to include whether it is significant or not and also relied exclusively on the separation examination report without addressing the Veteran's STRs, which document complaints and treatment for ear trouble during service.  Additionally, the VA examiner's report does not make apparent the extent to which it may have considered the statements submitted by the Veteran's wife and brother, which also discusses the Veteran's hearing condition and specific instances when they witnessed the impact hearing loss had on his daily living.  The Board finds that the indicated statements may be pertinent to the present appeal; therefore, a new medical opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  On remand, the Veteran must be afforded another VA examination to determine the current severity and etiology of his hearing disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The entire claims file, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  An audiogram should be completed, and the results of such testing should be included in the examination report.  The examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current hearing loss had its clinical onset during the Veteran's period of active service, that a sensorineural hearing loss was exhibited within the first post service year, or that the pertinent disability is otherwise related to service.  

The examiner must consider all of the evidence of record, to include the presumed in-service noise exposure and the lay statements of record.  If the examiner opines that the hearing loss is not related to service, the opinion must be supported by a rationale other than that the Veteran's hearing was normal on separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, readjudicate the service connection claim on appeal.  If such action does not resolve the claim, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


